Cite as 2013 Ark. App. 757

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CR-13-290


                                                   Opinion Delivered   December 18, 2013

JILL A. WOODWARD-KUHN                              APPEAL FROM THE BENTON
                    APPELLANT                      COUNTY CIRCUIT COURT
                                                   [No. CR-12-75-1]
V.
                                                   HONORABLE ROBIN F. GREEN,
                                                   JUDGE
STATE OF ARKANSAS
                                  APPELLEE         AFFIRMED



                               LARRY D. VAUGHT, Judge

       A Benton County jury found appellant Jill Woodward-Kuhn guilty of refusal to submit

to arrest, obstructing a governmental operation, and disorderly conduct. She was fined $100 for

each conviction, plus costs. Appellant argues that the trial court’s ruling prohibiting cross-

examination of the State’s key witness concerning injuries she received during her arrest violated

her constitutional rights guaranteed by the Sixth Amendment’s Confrontation Clause. However,

because the argument was not preserved below, we do not address the merits of her appeal and

affirm her convictions.

       Appellant’s convictions arose from an event that occurred on July 16, 2011, in Bella

Vista, Arkansas. The local police responded to a call reporting the unauthorized use of a vehicle

by appellant’s son, whose license had been suspended and who was believed to be intoxicated.

When officers arrived, appellant interfered with the investigation, despite multiple warnings. The

interference ranged from interrupting the officers’ questioning of the other witnesses,
                                  Cite as 2013 Ark. App. 757

encouraging her son to flee the scene, and showing both verbal and physical aggression with the

officers during the course of their curbside investigation. Officers placed appellant under arrest

and attempted to restrain her; however, a struggle ensued, and appellant’s arm was broken

during the event.

       Prior to trial on appellant’s multiple charges, the State filed a motion in limine asking the

trial court to exclude any evidence regarding the existence, nature, or severity of injuries

sustained by appellant during the arrest. The State argued that in accordance with Arkansas Rules

of Evidence Rules 401, 402, and 403, that the evidence was irrelevant, prejudicial, and would

result in confusion. Specifically, the State claimed that it was not necessary for the jury to

understand the nature and scope of appellant’s injuries in order for her to preserve her defense

to the crimes charged and that the probative value of the evidence would be outweighed by the

unfair prejudice as it would confuse and mislead the jurors by diverting the jury’s attention from

appellant’s criminal actions.

       Appellant responded that the exclusion of the relevant evidence would violate her Sixth

Amendment right of confrontation. In pretrial discussions, the State renewed its motion under

Rule 403. The trial court granted the State’s motion and limited the evidence stating that because

the injuries occurred subsequent to the alleged crimes, any probative value was outweighed by

the danger of unfair prejudice and confusion on the issue. At no point did the trial court rule on

appellant’s Confrontation Clause argument.

       Our supreme court has considered a strikingly similar appeal in Bertrand v. State, 363 Ark.
422, 214 S.W.3d 822 (2005). In Bertrand, the circuit court considered both evidentiary and



                                                2
                                 Cite as 2013 Ark. App. 757

Confrontation Clause arguments in relation to prior testimony. The trial court made a specific

ruling that prior testimony was not hearsay, but did not address the Confrontation Clause point,

and defense counsel did not request such a ruling. Based on counsel’s failure to obtain a ruling

on the Confrontation Clause argument, our supreme court held that it was not preserved for

review. Id. at 428–29, 214 S.W.3d at 826–27. Likewise, here, the merits of appellant’s argument

are not preserved for appeal because she failed to obtain a ruling from the trial court on the

alleged violation of her Sixth Amendment right to confront.

       Affirmed.

       WALMSLEY and GLOVER, JJ., agree.

       Norwood & Norwood, P.A., by: Doug Norwood, Alison Lee, and Cody Dowden, for

appellant.

       Dustin McDaniel, Att’y Gen., by: Rebecca B. Kane, Ass’t Att’y Gen., for appellee.




                                               3